Title: From George Washington to Major General John Sullivan, 14 June 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters Middle Brook 14th June 1777

I am uneasy at hearing nothing from you. The Enemy have advanced a party, said to be two thousand, as far as Van Ests Mill upon Millstone River. They have been skirmishing with Colo. Morgans Rifle Men, but have halted on a peice of high Ground. Some Accounts say that their main Body has marched by the Brunswic Road towards princetown but by neither seeing your Signals nor hearing from you I am intirely at a loss how to act. I beg you will the Moment you receive this, send me back a trusty fresh Express with an Account of Matters in your Quarter: by a safe Rout. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. draw every Man of the Militia, that you possibly can, together.

